UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6254


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DARROL J. HARRISON, a/k/a Big D,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:92-cr-00446-DCN-1)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrol J. Harrison, Appellant Pro Se.  Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrol J. Harrison appeals from the district court’s

order    granting   in   part     his   motion   for   reduction   of   sentence

pursuant to 18 U.S.C. § 3582(c) (2006), but denying his motion

to the extent that Harrison sought a resentencing.                       We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   United

States    v.    Harrison,   No.    2:92-cr-00446-DCN-1     (D.S.C.      Jan.   27,

2009); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.

2009).     We deny Harrison’s motions for appointment of counsel

and for an extension of time and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                         2